Citation Nr: 0947010	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a shoulder injury. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a neck and back injury. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for a chronic lung 
disability. 

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for residuals of 
asbestos exposure. 

7.  Entitlement to service connection for residuals of 
radiation exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had service from November 1956 to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The Veteran's claims file was 
subsequently transferred to the RO in Waco, Texas.

These claims were previously before the Board in January 
2007, wherein the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case was returned to the Board for appellate consideration.   

Unfortunately, corrective action is required before the Board 
can adjudicate the petitions to reopen claims for service 
connection for residuals of a shoulder injury and residuals 
of a neck and back injury.  These claims are again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify the Veteran if further action is required on 
his part.

The Board notes that, in August 2009, the Veteran submitted a 
petition to reopen a previously denied claim of entitlement 
to service connection for hypertension and a claim of 
entitlement to service connection for diabetes mellitus.  The 
RO has not yet adjudicated these matters, and they are not 
inextricably intertwined with the matters adjudicated on the 
merits, herein.  As such, they are not properly before the 
Board and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no diagnosis of PTSD, as defined by the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994). 

2.  There is no etiological relationship between any chronic 
lung disability and service.

3.  There is no etiological relationship between GERD and 
service.

4.  There are no current residuals of asbestos exposure.

5.  There are no current residuals of radiation exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2009).

2.  A chronic lung disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Residuals of asbestos exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Residuals of radiation exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in August 2003, 
September 2003, and July 2007, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained 
the evidence necessary to substantiate the Veteran's claims 
of entitlement to service connection, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence.  In addition, the July 2007 letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided after the issuance of an initial, appropriate VCAA 
notice.  Although the notice elements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006), the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the Veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection, such that a VA medical opinion is not required.  
In this instance, there is no credible evidence of record 
that establishes that the Veteran's claimed disabilities are 
due to an injury or disease in service and the appellant has 
not identified or submitted any objective medical evidence in 
support of these claims.  As such, VA is not required to 
obtain a VA medical opinion in order to adjudicate the 
appellant's claims of entitlement to service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).




Analysis

The Veteran has not been diagnosed with PTSD.  In this 
regard, the Board points out that the Veteran's post-service 
VA and private treatment records are negative for evidence of 
treatment for or a diagnosis of PTSD.  Moreover, asbestos 
exposure and radiation exposure are not disabilities for 
which service connection can be granted.  There must be some 
residual disability stemming from such exposure.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between such veteran's service and the disability).

The only evidence suggesting the Veteran has PTSD, or that he 
has current residuals of radiation and asbestos exposure, 
comes from him personally.  As a layperson, the Veteran 
simply does not have the necessary medical training and/or 
expertise to diagnose a disability.  As such, his 
allegations, alone, have no probative value.  Thus, a 
preponderance of the evidence is against these claims, and 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While the post-service clinical records do show a diagnosis 
of GERD, and a diagnosis of asthma, the Veteran's service 
treatment records do not show that the Veteran complained of 
or was treated for GERD or asthma during service.  Moreover, 
the Board notes that the Veteran's October 1966 separation 
examination was normal, and that there is no evidence that 
the Veteran made any related complaints at that time.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had GERD or asthma, then he would have at least 
mentioned this during the examination.  

Additionally, continuity of symptomatology is not shown.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  In particular, there is no 
evidence that the Veteran received treatment for a chronic 
lung disability or GERD until decades after service; he was 
treated for asthma in 2001 and GERD in 2007.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence, 
which weighs against the claim).  

There is no medical opinion that relates the Veteran's GERD 
or asthma to service.   While the Veteran clearly believes 
that his asthma and GERD are related to service, no probative 
weight can be assigned to his statements.  As a layperson, 
the Veteran simply does not have the necessary medical 
training and/or expertise to determine the etiology of a 
current disability.  As such, his allegations, alone, have no 
probative value without medical evidence substantiating them.  
Thus, a preponderance of the evidence is against his claims, 
and the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, 9 Vet. 
App. at 519.


ORDER

The claim for service connection of PTSD is denied.

The claim for service connection for a chronic lung 
disability is denied.

The claim for service connection for GERD is denied.

The claim for service connection for residuals of asbestos 
exposure is denied.

The claim for service connection for residuals of radiation 
exposure is denied.


REMAND

The RO has not complied with the Board's January 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

As noted in the previous Board remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  However, the Veteran has not received 
adequate VCAA notice with regard to his petitions to reopen 
his previously denied claims of entitlement to service 
connection for residuals of a shoulder injury and residuals 
of a neck and back injury.   

In this regard, the Board notes that the August 2003, 
September 2003, and July 2007 VCAA letters failed to provide 
the Veteran with complete notice of the information and 
evidence necessary to substantiate a petition to the reopen a 
previously denied claim.  The RO apprised the Veteran of the 
regulations defining what constitutes "new and material 
evidence."  However, the VCAA letters did not indicate what 
type of evidence would qualify as "new" evidence or 
specifically inform the Veteran as to what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denials.  Specifically, the statement in the 
July 2007 letter that "[y]our claim was previously denied 
because no 'new and material evidence' was presented" is 
inadequate to inform the Veteran of the type of evidence he 
needs to submit.  Likewise, the RO did not clarify the types 
of assistance VA will provide to a claimant attempting to 
reopen a previously denied, and unappealed, claim.  

Significantly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  In light of the Kent decision, the VCAA notification 
letters sent to the Veteran, as previously discussed, are 
insufficient.  

In view of the foregoing, the Board finds that these claims 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio, 16 Vet. App. 183 (failure by the BVA to 
enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  The RO must issue another 
VCAA letter to correct these procedural due process problems.  
This, in turn, will protect the Veteran's right to procedural 
due process and avoid prejudicing him in this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the Veteran has been prejudiced thereby).  

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the Veteran a corrective 
VCAA notice letter.  The letter 
must inform him of the information and 
evidence that is necessary to reopen his 
previously denied claims for service 
connection of residuals of a shoulder 
injury and residuals of a neck and back 
injury, in compliance with 38 C.F.R. 
§ 3.156(a) and Kent (cited above), inform 
him of the information and evidence that 
VA will seek to provide, and inform him 
of the information and evidence he is 
expected to provide.

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case in September 2009, and 
readjudicate each remanded claim.  If 
either benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


